NUMBER 13-10-00275-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG
____________________________________________________________

IN RE LUCINDA SANDOVAL, MAGIC VALLEY BEAUTY COLLEGE, INC.
     D/B/A UNIVERSITY OF COSMETOLOGY ARTS & SCIENCES
        (UCAS), AND SAN ANTONIO BEAUTY COLLEGE, INC.
____________________________________________________________

               On Petition for Writ of Mandamus.
____________________________________________________________

                                 MEMORANDUM OPINION

       Before Chief Justice Valdez and Justices Benavides and Vela
                    Memorandum Opinion Per Curiam1


        Relators, Lucinda Sandoval, Magic Valley Beauty College, Inc. d/b/a University of

Costmetology Arts & Sciences (UCAS), and San Antonio Beauty College, filed a petition

for writ of mandamus in the above cause on May 10, 2010, seeking to vacate orders of the

trial court requiring them to produce their individual and corporate federal tax returns and


        1
          See T EX . R . A PP . P . 5 2 .8 (d ) (“W hen denying relief, the court m ay hand dow n an opinio n but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).
their financial statements. The Court requested a response to the petition for writ of

mandamus from the real party in interest, First National Bank, and stayed the discovery

orders at issue. Subsequently, the Court granted in part and denied in part “First National

Bank’s Motion for Reconsideration and/or Clarification” of this Court’s order granting the

stay. The Court also denied relators’ “Emergency Motion to Stay Litigation and Discovery,”

which sought to stay the deposition of Lucinda Sandoval, to be held on May 17, 2010, and

a discovery hearing to be held on May 18, 2010. Because the mandamus record was

unclear, and because the parties’ positions regarding the contested discovery were

inconsistent, the Court directed relators to supplement the mandamus record with the

reporter’s record of the May 18 hearing and any supplemental or amended rulings to be

issued by the trial court.

       First National Bank has now filed its response to the petition for writ of mandamus,

and relators have filed the supplemental mandamus record as requested. According to the

supplemental record, the trial court has issued an amended order eliminating the

requirement that relators produce their tax returns, thus narrowing the scope of the

discovery ordered to be produced herein.

       The Court, having examined and fully considered the petition for writ of mandamus,

the response thereto, and the supplemental record, is of the opinion that relators have not

shown themselves entitled to the relief sought. See Peeples v. Honorable Fourth Supreme

Judicial Dist., 701 S.W.2d 635, 637 (Tex. 1985) (orig. proceeding); In re Patel, 218 S.W.3d
911, 916 (Tex. App.–Corpus Christi 2007, orig. proceeding); El Centro del Barrio, Inc. v.

Barlow, 894 S.W.2d 775, 779 (Tex. App.--San Antonio 1994, orig. proceeding).

Accordingly, the stay previously imposed by this Court is LIFTED. See TEX . R. APP. P.

52.10(b) (“Unless vacated or modified, an order granting temporary relief is effective until


                                             2
the case is finally decided.”). The petition for writ of mandamus is DENIED. See id.

52.8(a).

                                                                PER CURIAM



Delivered and filed the
15th day of June, 2010.




                                         3